— In a proceeding to validate a petition designating Robert M. Stein as a candidate in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican Party County Committee, 55th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18,1983, which granted the application. Judgment affirmed, without costs or disbursements. (See Matter of Curran v McNab, 96 AD2d 916.) In addition, the alleged alteration with respect to the signature of the subscribing witness does not warrant invalidation. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.